    Case: 1:16-cv-00611 Document #: 153 Filed: 06/08/20 Page 1 of 7 PageID #:3544




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

EXELON BUSINESS SERVICES
COMPANY, LLC,

                       Plaintiff,
                                                              Case No.: 1:16-cv-00611
       v.
                                                              Hon. Robert M. Dow, Jr.
PELCO STRUCTURAL, LLC,

                       Defendant.

         PLAINTIFF EXELON BUSINESS SERVICES COMPANY, LLC’S
    MOTION TO ADMIT EXHIBITS 529 AND 530 FOR IMPEACHMENT PURPOSES
     AGAINST PELCO STRUCTURAL, LLC’S TRIAL WITNESS PHIL ALBERT

       Exelon Business Services Company, LLC (“Exelon”) moves to admit for impeachment

purposes the pleadings filed by Pelco Structural, LLC (“Pelco”) and its former president and trial

witness, Phil Albert, in their lawsuit against each other, Phil B. Albert v. Pelco Structural, LLC,

Case No. CJ-19-439, District Court of Rogers County, Oklahoma (“Oklahoma lawsuit”). 1

                                        INTRODUCTION

       1.      After the trial concluded, Pelco and Phil Albert filed pleadings in their Oklahoma

lawsuit that contradict the evidence they offered at trial, and the Court should consider their

inconsistent statements and conduct in deciding their credibility. Specifically, Mr. Albert’s

petition contradicts his sworn deposition testimony that Pelco had only two pole failures in 2012

and 2016, and admits Pelco had a third, $15-20 million pole failure in January 2018. His petition

explains how NextEra Energy reported the pole failure to Pelco in January 2018; he

communicated the failure to Pelco’s senior management and principal; and within weeks he had



1
 Attached as Exhibits 529 and 530 are, respectively, Mr. Albert’s petition filed against Pelco and
Pelco’s answer and counterclaim filed against Mr. Albert.
                                                 1
     Case: 1:16-cv-00611 Document #: 153 Filed: 06/08/20 Page 2 of 7 PageID #:3545




Pelco deliver replacements to NextEra Energy. Mr. Albert also claims that Pelco wrongfully

terminated him after he reported the pole failure and inspection problems to Pelco’s senior

management and principals. Pelco’s counterclaim against Mr. Albert in the Oklahoma lawsuit

outright attacks his credibility, stating that Mr. Albert stole, embezzled, defrauded, and made

unauthorized secretive payments from Pelco of more than $7.4 million. Pelco and Mr. Albert’s

pleadings should be admitted in this case for impeachment purposes, especially as this Court

held the record open for additional evidence.

                                          ARGUMENT

I.      This Court Has Broad Discretion to Admit Additional Evidence After Trial.

        2.     In civil bench trials, district courts have broad discretion to admit additional

evidence after the trial. See Fed. R. Evid. 611; Johnson v. Hix Wrecker Serv., Inc., 528 F. App’x

636, 639 (7th Cir. 2013). Indeed, “it is precisely the function of a judicial proceeding to

determine where the truth lies,” and district courts should “conduct civil trials with an eye toward

discovering the truth.” Johnson, 528 F. App’x at 639 (affirming the trial court’s admission of

additional evidence, and quoting Imbler v. Pachtman, 424 U.S. 409, 439 (1976)).

        3.     Here, the Court should exercise its broad discretion to admit Pelco and Mr.

Albert’s pleadings in the Oklahoma lawsuit as evidence in its search for the truth. Admitting

their pleadings as evidence after trial will not prejudice Pelco because the record was explicitly

held open for additional evidence, Pelco has been aware of the statements in these pleadings, and

post-trial briefing has not yet begun. As this motion also makes clear, Exelon has timely moved

to admit the pleadings as evidence—and not for the purpose of delay or prejudice—and Pelco

will have an opportunity to respond and attempt to rebut the evidence in post-trial briefing.

Thus, Pelco and Mr. Albert’s pleadings should be admitted as additional evidence for the Court.



                                                 2
      Case: 1:16-cv-00611 Document #: 153 Filed: 06/08/20 Page 3 of 7 PageID #:3546




II.      Pelco and Mr. Albert’s Pleadings Are Admissible Impeachment Evidence.

         4.    Pelco and Mr. Albert’s pleadings in the Oklahoma lawsuit are admissible to

impeach Mr. Albert’s credibility because Pelco both designated Mr. Albert’s deposition

testimony for its case-in-chief (ECF No. 132-133) and relied on his testimony with its experts

(Trial. Tr. 869:12-15, 958:1-8). Federal Rule of Evidence 806 therefore broadly authorizes

evidence attacking Mr. Albert’s credibility, regardless of when it occurred or whether he had an

opportunity to explain or deny it:

               When a hearsay statement … has been admitted in evidence, the
               declarant’s credibility may be attacked, and then supported, by any
               evidence that would be admissible for those purposes if the declarant
               had testified as a witness.

               The court may admit evidence of the declarant’s inconsistent
               statement or conduct, regardless of when it occurred or whether the
               declarant had an opportunity to explain or deny it.

Fed. R. Evid. 806.2

         5.    As noted above, Mr. Albert’s petition in the Oklahoma lawsuit is inconsistent

with his February 2018 deposition testimony. Mr. Albert testified, as president of Pelco who was

responsible for all of its activities, that Pelco only had two failures in 2012 and 2016:

               Q.      How many projects do you recall where you had to replace
                       a part?
               A.      Two.
               Q.      How many years apart were these incidents?
               A.      One occurred in 2012; one occurred in 2016.
                       …
               Q.      Outside of those two jobs that you just referenced, do you
                       know of any other occurrences of a failed part as it pertains
                       to work that Pelco has done?
               A.      No.
                       …



2
  Mr. Albert’s deposition, admissible as former testimony under Federal Rule of Evidence
804(b)(1), falls within Federal Rule of Evidence 806 as a hearsay statement admitted in evidence.
                                                  3
   Case: 1:16-cv-00611 Document #: 153 Filed: 06/08/20 Page 4 of 7 PageID #:3547




               Q.      Just to be complete, were there any other inspection issues
                       in any other jobs that you are aware of outside of what's
                       already been discussed?
               A.      No.

Dep. Phil Albert at 129:20-133:3, ECF No. 133.

       6.      In his petition, however, Mr. Albert admits that Pelco had yet another $15-20

million failure in January 2018. Ex. 529 at 5-6, ¶¶ 32-36. His petition explains that NextEra

Energy reported the failure to Pelco in January 2018 (id. at ¶ 32), he communicated the failure to

Pelco’s senior management and principals (id. at ¶ 33), and within weeks he caused Pelco to

deliver replacements to NextEra Energy (id. at ¶ 34). Mr. Albert also states in March 25 or April

1, 2019, NextEra Energy advised him that it had material concerns as to additional potential

failures of Pelco’s products. Id. at ¶ 36. When Mr. Albert told Pelco’s senior management and

principals about the potential liability to NextEra Energy and his belief that Pelco had not met

the specifications for inspections, Mr. Albert claims that Pelco wrongfully terminated him as

president. Id. at ¶¶ 37-38. Mr. Albert’s inconsistent statements in the Oklahoma lawsuit are

unquestionably admissible to impeach his deposition testimony. Fed. R. Evid. 806; see also

United States v. Lashmett, 965 F.2d 179, 182 (7th Cir. 1992) (“inconsistent statements can

severely undermine the credibility of a witness, by showing either a flimsy recollection of events

or worse, a propensity to lie”); United States v. Seymour, 472 F.3d 969, 970 (7th Cir. 2007) (“An

omission can be as dishonest as an outright lie”).

       7.      Additionally, Pelco’s counterclaim against Mr. Albert in the Oklahoma lawsuit

should be admitted because it directly attacks Mr. Albert’s credibility. Pelco admits that Mr.

Albert has stolen, embezzled, defrauded, and made unauthorized secretive payments in excess of

$7.4 million from Pelco. Ex. 530 at 10-25. As the Seventh Circuit held in a Rule 608(b)

analysis, “people generally regard acts such as stealing (and receiving and using stolen property)

                                                 4
   Case: 1:16-cv-00611 Document #: 153 Filed: 06/08/20 Page 5 of 7 PageID #:3548




as acts that reflect adversely on a man’s honesty and integrity.” Varhol v. Nat’l R.R. Passenger

Corp., 909 F.2d 1557, 1567 (7th Cir. 1990) (citation omitted). In fact, such acts “‘disclose a

disregard for the rights of others which might reasonably be expected to express itself in giving

false testimony whenever it would be to the advantage of the witness.” Id. (citations omitted).

       8.       For these reasons, Pelco and Mr. Albert’s pleadings against each other in the

Oklahoma lawsuit should be admitted to impeach Mr. Albert’s credibility under Federal Rule of

Evidence 806.

                                         CONCLUSION

       WHEREFORE, Plaintiff Exelon Business Services Company, LLC respectfully requests

that the Court admit for impeachment purposes the pleadings filed by Pelco Structural, LLC

(“Pelco”) and its former president and designated witness, Phil Albert, in Phil B. Albert v. Pelco

Structural, LLC, Case No. CJ-19-439, District Court of Rogers County, Oklahoma, which are

attached as Exhibits 529 and 530.

Dated: June 8, 2020                                  Respectfully submitted,

                                                     EXELON BUSINESS SERVICES
                                                     COMPANY, LLC

                                                     /s/ Lauren Jaffe
                                                     Heather H. Harrison (#6296693)
                                                     Tracy A. Hannan (#6281834)
                                                     Assistant General Counsel
                                                     EXELON CORPORATION
                                                     10 S Dearborn St., 49th Floor
                                                     Chicago, Illinois 60603
                                                     Telephone: 312-394-8994
                                                     Facsimile: 312-394-8322
                                                     tracy.hannan@exeloncorp.com
                                                     heather.harrison@exeloncorp.com

                                                     Mariangela M. Seale (#6293433)
                                                     Brian O. Watson (#6304248)
                                                     Lauren Jaffe (#6316795)

                                                 5
Case: 1:16-cv-00611 Document #: 153 Filed: 06/08/20 Page 6 of 7 PageID #:3549




                                         Joy Anderson (#6320219)
                                         RILEY SAFER HOLMES & CANCILA LLP
                                         Three First National Plaza
                                         70 W. Madison St, Ste. 2900
                                         Chicago, Illinois 60602
                                         Telephone: (312) 471-8700
                                         Facsimile: (312) 471-8701
                                         mseale@rshc-law.com
                                         bwatson@rshc-law.com
                                         ljaffe@rshc-law.com
                                         janderson@rshc-law.com
                                         www.rshc-law.com




                                     6
   Case: 1:16-cv-00611 Document #: 153 Filed: 06/08/20 Page 7 of 7 PageID #:3550




                                CERTIFICATE OF SERVICE
       The undersigned attorney certifies that these papers were filed and served on all counsel of

record via the Court’s CM/ECF electronic filing system on June 8, 2020.

                                                     /s/ Lauren Jaffe




                                                7
